         Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Caroline Casey, et al.

    v.                                   Civil No. 19-cv-149-JL

NH Secretary of State, et al.


                             PROCEDURAL ORDER


    New Hampshire Supreme Court Rule 34 provides that:

    This court may answer questions of law certified to it
    by the Supreme Court of the United States, a court of
    appeals of the United States, or of the District of
    Columbia, or a United States district court when
    requested by the certifying court if there are
    involved in any proceeding before it questions of law
    of this State which may be determinative of the cause
    then pending in the certifying court and as to which
    it appears to the certifying court there is no
    controlling precedent in the decisions of this court.

    This rule may be invoked by an order of any of the
    courts referred to above upon that court’s own motion
    or upon the motion in that court of any party to the
    cause.

    There are potentially determinative issues of New Hampshire

law in this case.     While it falls to this court to determine the

constitutional permissibility of the enforcement scheme at least

arguably created by HB 1264, the meaning of New Hampshire

statutes is best (and only conclusively) determined by the New

Hampshire Supreme Court.
       Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 2 of 8



    This court is considering certifying questions of New

Hampshire statutory interpretation, sua sponte, to the New

Hampshire Supreme Court.

    Domicile and student domicile.        The parties in this case

presume that an individual who is a New Hampshire domiciliary

under RSA § 654:1 is necessarily a resident of New Hampshire

under RSA § 21:6, as recently amended.       If this assumption is

accurate, an individual who certifies that he or she is a New

Hampshire domiciliary in registering to vote would effectively

admit that he or she is also a New Hampshire resident, and

potentially be subject to the legal requirements of residency.

    The same assumption was made by the Justices of the New

Hampshire Supreme Court and all of the involved parties when the

Governor and Executive Council sought an advisory opinion

regarding the constitutionality of HB 1264.        The certified

questions assumed that the bill “subject[ed] those who are

domiciled in New Hampshire for voting purposes to the same legal

requirements as those who are residents of New Hampshire,

including but not limited to the requirements to take actions

required by RSAs 261:45 and 263:35 and to pay any fees or taxes

associated therewith.”     Opinion of the Justices, 171 N.H. 128,

131–32 (2018).

    The opinion of Chief Justice Lynn and Justices Hantz-

Marconi and Donovan stated:


                                    2
       Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 3 of 8



    By removing the words “for the indefinite future” from
    RSA 21:6 and :6-a, HB 1264 makes the definitions of
    “resident” and “residence” as used in those statutes
    effectively the same as the definition of “domicile”
    as used in RSA 654:1, I, notwithstanding that the text
    of the amended version of RSA 21:6 and :6-a, on the
    one hand, and RSA 654:1, I, on the other, is not
    identical.

Id. at 139-40; see id. at 145 (describing HB 1264 as “equalizing

the legal standard for domicile for voting purposes with the

legal standard for residence for other purposes”).           These

Justices also noted that “[n]one of the parties who have

submitted memoranda in support of or in opposition to HB 1264

disputes that the bill makes the definitions of ‘resident’ and

‘residence’ in RSA 21:6 and :6-a equivalent to the definition of

‘domicile’ in RSA 654:1, I.”      Id. at 140 n.4 (emphasis added).

The separate opinion of Justices Hicks and Bassett similarly

explained:

    Both the proponents and opponents of HB 1264 posit
    that the proposed amendments will render the statutory
    definitions of “resident” and “residence” equivalent
    to the statutory definition of “domicile.” See RSA
    654:1, I (2016). Assuming this to be the case for
    purposes of this advisory opinion, HB 1264, if it were
    to become law, would subject those who are “domiciled”
    in New Hampshire for voting purposes to the same legal
    requirements as those who are “residents” of the
    State—e.g., HB 1264 would require them to register
    their vehicles here, see RSA 261:45 (Supp. 2017), and
    to obtain a New Hampshire driver’s license, see RSA
    263:35 (2014).

Id. at 149-50 (emphasis added).




                                    3
       Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 4 of 8



    Although, as an advisory opinion, Opinion of the Justices

is not binding law, there is indirect support for the parties’

assumption in binding New Hampshire law:

    The basic difference between a “resident” and a person
    who merely has a New Hampshire “domicile,” is that a
    “resident” has manifested an intent to remain in New
    Hampshire for the indefinite future, while a person
    who merely has a New Hampshire “domicile” has not
    manifested that same intent.

Guare v. State, 167 N.H. 658, 662 (2015).        As HB 1264 removed

this “basic difference,” it arguably rendered those who have a

New Hampshire domicile “residents.”       But confirming this

supposed equivalence is crucial to this case.         If registering to

vote does not in effect claim or admit New Hampshire residency,

none of the harms alleged by the plaintiffs result.          And,

because the individual plaintiffs in this case are college

students, it is also crucial to determine if the relationship

between “domicile” and “residence” is any different when a

student claims domicile via § 654:1-a, New Hampshire’s student

domicile provision.    If that student-specific domicile provision

permits students to register to vote without becoming New

Hampshire residents, the individual plaintiffs do not face the

harms they allege.

    Claiming residence in another state.         A further question

arises from   , which defines “resident” for the purposes of the

motor vehicle code: “‘Resident’ shall mean a resident of the



                                    4
          Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 5 of 8



state as defined in RSA 21:6, except that no person shall be

deemed to be a resident who claims residence in any other state

for any purpose.”      N.H. Rev. Stat. Ann. § 259:88 (emphasis

added).     Neither the parties here nor the Justices in their

advisory opinions have addressed the latter portion of this

definition.     This court has found no New Hampshire authority

interpreting this language, or similar language elsewhere in the

New Hampshire Code.       See N.H. Rev. Stat. Ann. §§ 207:1, 215-A:1;

215-C:1.     The parties apparently assume that an individual with

a New Hampshire domicile would not be someone “who claims

residence in any other state for any purpose,” and this also may

be crucial to the resolution of this case.            If a registered

voter can both claim a New Hampshire domicile and claim

residence for motor vehicle purposes in another state, the

plaintiffs likely do not face the harms they allege.

    Consider, for example, a college student who comes from

Colorado to study in New Hampshire, and owns a car registered in

Colorado.     If she “claim[s] domicile for voting purposes” in New

Hampshire pursuant to RSA § 654:1, I-a, but does not wish to

register her vehicle in New Hampshire, is she excluded from the

definition of resident in RSA § 259:88 because she claims

residence for motor vehicle purposes in another state?

    Bona fide residency.         The language of RSA §§ 261:45 and

263:35 raises a final question.         These statures require a


                                       5
       Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 6 of 8



nonresident who establishes “a bona fide residency” in New

Hampshire to obtain a New Hampshire driver’s license if he or

she drives and registers any vehicles in New Hampshire.           When

the student from Colorado “claim[s] domicile for voting

purposes” under § RSA § 654:1, I-a, does she establish a “bona

fide residency”?

    Again, while this court will determine the constitutional

permissibility of the enforcement scheme at least arguably

created by HB 1264, the court is considering certifying the

following questions to the New Hampshire Supreme Court:

    • Are the definitions of “resident” and “residence” in
      RSA § 21:6 and :6-a, as recently amended,
      effectively the same as the definition of “domicile”
      as used in RSA § 654:1, such that one with a New
      Hampshire “domicile” is necessarily a New Hampshire
      “resident”?

    • Is a student who claims a New Hampshire “domicile”
      pursuant to RSA § 654:1-a necessarily a New
      Hampshire resident under RSA 21:6, as recently
      amended?

    • Can an individual with a New Hampshire “domicile”
      pursuant to RSA § 654:1 ever be an individual “who
      claims residence in any other state for any purpose”
      and thus is not a “resident” for the purposes of RSA
      § 259:88?

    • Relatedly, does an individual who claims a New Hampshire
      “domicile” pursuant to RSA § 654:1, I or I-a necessarily
      establish “a bona fide residency” for the purposes of RSA
      §§ 261:45 and 263:35?
If certification appears likely to delay resolution of this

case, the court will consider issuing a temporary order

prohibiting New Hampshire from using voter registration as


                                    6
         Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 7 of 8



evidence in any enforcement of RSA §§ 261:45 and 263:35, or a

provisional protective order agreed to by the parties and

approved by the court.1      The parties shall file within 10 days of

this order memoranda supporting or opposing certification of

these questions and proposing any modifications to the

questions.    Once the court receives the parties’ submissions,

should the court decide to certify the questions, it will

expeditiously schedule a conference with counsel to discuss what

effect, if any, certification should have on the scheduled

proceedings in this court and whether any temporary orders would

be necessary.


      SO ORDERED.



                                    Joseph N. Laplante
                                    United States District Judge


Dated:   October 9, 2019

cc:   Dale E. Ho, Esq.
      Gilles R. Bissonnette, Esq.
      Julie A. Ebenstein, Esq.
      Theresa J. Lee, Esq.
      Henry Klementowicz, Esq.
      William E. Christie, Esq.
      James Joseph Armillay, Jr., Esq.

1 Under such an order, if the defendants ultimately prevail, any
individuals who register to vote during the pendency of this
case may be given an opportunity to cancel their registration,
and cancelled registrations shall not be used as evidence of
either New Hampshire domicile or residency.



                                      7
  Case 1:19-cv-00149-JL Document 56 Filed 10/09/19 Page 8 of 8



Suzanne Amy Spencer, Esq.
Anthony Galdieri, Esq.
Bryan K. Gould, Esq.
Cooley Ann Arroyo, Esq,
Samuel R.V. Garland, Esq.
Seth Michael Zoracki, Esq.




                               8
